Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination.  
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 2-15-21 is entered.
Allowable Subject Matter
The combination of dependent claim 5 and dependent claim 8 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Response to the applicant’s arguments 
The previous rejection is withdrawn.
A new search has been conducted. 
A new reference has been found. 
A new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection. 
 
Mudalidge is silent but Matti teaches the amendments of “wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, see claim 5 where the vehicle platoon is and can have a characteristic of a destination of the vehicles; see Fig. 5 where based on the index and a profile a decision to join the platoon from the 
according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, (see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join)
 and when a plurality of joining points are found, the control unit is configured to decide the joining point according to a distance to each of the joining points from the location of the ego vehicle, .{see claim 2 where a distance between two adjacent front and back vehicles
is determined if the platoon should be joined as it is too close it will not join)
(see claim 33 where a vehicle that provides increased fuel saving is allowed to join while a vehicle that does not is not allowed to join; see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join and if the vehicle needs to stop in 10 miles to refuel then it may not be allowed to join as this is an increased cost) (see claims 1 -5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has an acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon otherwise they can wait for a closer or different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim 2; see page 10-17);
 traffic condition information of the joining point, an accident risk of the joining point, and a cost to the joining point”. (see claim 33 where a vehicle that provides increased fuel saving is allowed to join while a vehicle that does not is not allowed to join; see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join and if the vehicle needs to stop in 10 miles to refuel then it may not be allowed to join as this is an increased cost) (see claims 1 -5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has an acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon otherwise they can wait for a closer 

determined if the platoon should be joined as it is too close it will not join)  

It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the vehicle platoon, and speed of Internet connection.  Thus a new vehicle may decide this platoon is too risky to join and too far away and instead may join a more compatible and safer platoon and avoid a platoon with too close a following distance between vehicles based on the profile.  Further, vehicles 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of U.S. Patent No.: 10,503,176 B2 to Lesher et al. filed in 2016 (hereinafter “Lesher”) and in view of International Patent Application Pub. No.: WO 2017/200433A1 to Matti that was filed in 2016 (hereinafter “Matti”). 

    PNG
    media_image1.png
    904
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    840
    642
    media_image2.png
    Greyscale
Mudalidge discloses “1.    A platooning control apparatus comprising:
a navigation unit configured to guide an ego vehicle to a destination set by a driver;  (see paragraph 124, 81 and 95 where a defined navigation destination for the leader vehicle or the group and provided with an input from a human driver)
a driving module configured to drive the ego vehicle; and (see paragraph 124)
a control unit configured to primarily select ….
platooning groups based on the destination set in the navigation unit,   (see paragraph 124 to 126 where the vehicles use v2v so a formation of vehicles can be formed in to a formation to a intended destination via a route)
analyze platooning information of the …..primarily selected platooning groups, (see FIG. 20 where the first potential leader will send a message to a second potential leader and to the potential followers using a v2v configuration advertising that they have an ambition or request to be the leader over the second potential leader and to the followers and the second potential leader and the potential followers provide an acceptance )
decide a platooning group of the ……primarily selected platooning groups, and (see FIG. 20 where a formation is created and sent via a v2v to the second potential leader and the potential followers where the first potential leader is the leader and the rest are the followers with a leader and platoon that can accept extensions)
Mudalidge is silent but Lesher teaches the amendments of “…a control unit configured to primarily select a plurality of platooning groups based on the destination set in the navigation unit,  (see fig. 11 where a location and driver and vehicle parameters are used to split the vehicles into different groups in block 1102 of FIG. 11 and col. 23, lines 1-35; see col. 6, lines 1-20 and col. 10, lines 8-20 where GPS data is shared to form a platoon) analyze platooning information of the plurality of primarily selected platooning groups, the plurality of primarily selected platooning group being led by different leader vehicles, respectively, (see FIG. 5a where there is a first group in FIG. 5a as group E with leader vehicle being 510 and the group F being a second group with a leader vehicle 514 and a third group G with a leader 510)
decide a platooning group among the plurality of primarily selected platooning groups based on accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, each of the accumulated platooning distances being a total platooning distance that each of the different leader vehicle is driven so far”, (see col. 10, lines 44 to 67 where the platoon leader is determined via a ranking of drivers and being based on collected driving data including the number of hours the vehicle has been platooning so far and driver data including distance data in col. 18, lines 50-55; see col. 9, lines 1-35 where a leader position with the highest rank is determined from the driver and where the original platoon can be split into two or more platoons with the leader being selected where the highest ranking can be current hours of service and total current hours of platooning; see col. 2, lines 1-24 and lines 55 to 65 and col. 3, line 34; see col. 23, lines 1-10 where the total number of miles is recorded with the total number of events per the total number of miles and where if there have been 8 accidents in the 8 miles driven this is a poor candidate for a leader)
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the 
Mudalige discloses “…then control the driving module to drive the ego vehicle to join the decided platooning group.” (See FIG. 20-21 where a formation is created with the first leader being the leader and the second potential leader being a follower and the potential followers are next with a separation distance being shown in FIG. 21 and messages sent via a v2v to the second potential leader and the potential followers where the first potential leader is the leader and the rest are the followers with a leader and platoon that can accept extensions);

“wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, see claim 5 where the vehicle platoon is and can have a characteristic of a destination of the vehicles; see Fig. 5 where based on the index and a profile a decision to join the platoon from the candidate to the platoon vehicle is made where the candidate is accepted or is rejected; ) 
according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, (see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join)
 and when a plurality of joining points are found, the control unit is configured to decide the joining point according to a distance to each of the joining points from the location of the ego vehicle, .{see claim 2 where a distance between two adjacent front and back vehicles
is determined if the platoon should be joined as it is too close it will not join)
(see claim 33 where a vehicle that provides increased fuel saving is allowed to join while a vehicle that does not is not allowed to join; see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join and if the vehicle needs to stop in 10 miles to refuel then it may not be allowed to join as this is an increased cost) (see claims 1 -5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has an acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon otherwise they can wait for a closer or different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim 2; see page 10-17);
 traffic condition information of the joining point, an accident risk of the joining point, and a cost to the joining point”. (see claim 33 where a vehicle that provides increased fuel saving is allowed to join while a vehicle that does not is not allowed to join; see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the 

determined if the platoon should be joined as it is too close it will not join)  

It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the vehicle platoon, and speed of Internet connection.  Thus a new vehicle may decide this platoon is too risky to join and too far away and instead may join a more compatible and safer platoon and avoid a platoon with too close a 


Mudalige discloses “2.    The platooning control apparatus of claim 1, wherein the primarily selected platooning groups comprise a platooning group having a same destination as the destination set in the navigation unit. (See paragraph 124-126)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claim 3 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”) and in view of Lesher. 

    PNG
    media_image3.png
    712
    661
    media_image3.png
    Greyscale
 Mudalige is silent but Matti teaches “ 3.    The platooning control apparatus of claim 1, wherein the primarily selected platooning groups comprise a platooning group of which the destination is closest to the destination set in the navigation unit”.  (see claims 1-5 


    PNG
    media_image4.png
    892
    677
    media_image4.png
    Greyscale


 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of Lesher and in view of Matti. 
Mudalige discloses “4.    The platooning control apparatus of claim 1, wherein the control unit is configured to decide the decided platooning group according to one or more of vehicle information and the accumulated platooning distances of the leader vehicle within each of the plurality of primarily selected platooning groups”.  (see FIG. 12-14 where the inter-vehicle distance is shown as a minimum range on the left and the right sides of the vehicle and based on a minimum range on the front and the rear of the vehicle and based on additional factors including the reaction time and braking capability between the leader and the follower and the second follower and the third follower  as range in FIG. 12; see paragraph 70-81)
Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”) and in view of Lesher. 
Mudalige is silent but Matti teaches “5. The platooning control apparatus of claim 1, wherein the control unit is configured to output vehicle distances of the leader vehicles and the accumulated platooning distances of leader vehicles within each of the primarily selected platooning groups through a user interface unit, (see claims 1-5 where a distance to adjacent front to back vehicles in the vehicle platoon is provided as a property of the platoon vehicle as a basis for a decision to join the platoon) and decides the decided platooning group according to a driver's selection. (see claims 1-5 where a travel distance and destination of the platoon is used as a profile and then an index is created and if the vehicle has a same travel distance and destination in block 5:5 then the vehicle can join the platoon othersie they can wait for a different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim  2)

    PNG
    media_image5.png
    917
    620
    media_image5.png
    Greyscale
 It 
 



Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”) and in view of U.S. Patent Application Pub. No.: US 2019/0012919 A1 to Brandriff et al. that was filed in 2014 (hereinafter “Brandriff et al.) and in view of Lesher. 

Mudalige is silent but Matti teaches “ 8.    The platooning control apparatus of claim 1, wherein the control unit is configured to apply weights to the distance to each of the joining points from the location of the ego vehicle, (see claims 1-5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has a acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon othersie they can wait for a closer or different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim  2; see page 10-17);


Mudalige is silent but Bradriff teaches “ the traffic condition information of the joining point, (see paragraph 41, 76 and claim 11 
    PNG
    media_image6.png
    862
    640
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Brandriff since Brandriff teaches that a platoon of a number of vehicles can be created using a handshake protocol. See claim 11.   

Mudalige discloses “the accident risk of the joining point and” (see Fig 19 where a follower position 4 is encroached by available and follower position 5 is blocked and follower position 3 is also blocked and is ; see paragraph 75-81)
Mudalige is silent but Matti teaches “ the cost to the joining point, in order to decide the joining point.  (see page 13 where a fuel cost can also be used as a consideration to join the group of platoon vehicles);
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the vehicle platoon, and speed of Internet connection.  Thus a new vehicle may decide this platoon is too risky to join and too far away and instead may join a more compatible and safer platoon and avoid a platoon with too close a following distance between vehicles based on the profile.  Further, vehicles 
Claim 9 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”) and in view of Lesher. 

Mudalige is silent but Matti teaches “ 9.    The platooning control apparatus of claim 1, wherein the control unit is configured to output one or more of the distance to each of the joining points from the location of the ego vehicle, the traffic condition information of the joining point, the accident risk of the joining point and the cost to the joining point through a user interface unit, and decides the joining point according to a driver's selection. ”. (see claims 1-5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has a acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon othersie they can wait for a closer 
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the vehicle platoon, and speed of Internet connection.  Thus a new vehicle may decide this platoon is too risky to join and too far away and instead may join a more compatible and safer platoon and avoid a platoon with too close a following distance between vehicles based on the profile.  Further, vehicles that has a different communication format also can be avoided in a platoon    See claims 1-9 and page 13-20 of Matti.

 
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of Lesher and in view of Matti. 
Mudalige discloses “10.    The platooning control apparatus of claim 1, wherein when the ego vehicle is an autonomous vehicle, the control unit is configured to control the ego vehicle to autonomously follow a leader vehicle within the decided platooning group.  (See paragraph 70 to 81 and 83 where either the follower or the leader in the group is autonomous)”. 

Claims 11-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of Lesher and in view of Matti. 

    PNG
    media_image2.png
    840
    642
    media_image2.png
    Greyscale

 “11.    A platooning control method comprising: (see paragraph 124, 81 and 95 where a defined navigation destination for the leader vehicle or the group and provided with an input from a human driver)
primarily selecting, by a control unit, …..platooning groups based on a destination set in a navigation unit; (see paragraph 124 to 126 where the vehicles use v2v so a formation of vehicles can be formed in to a formation to a intended destination via a route)
analyzing, by the control unit, platooning information of the …..primarily selected platooning groups, (see FIG. 20 where the first potential leader will send a message to a second potential leader and to the potential followers using a v2v configuration advertising that they have an ambition or request to be the leader over the second potential leader and to the followers and the second potential leader and the potential followers provide an acceptance of the request and then a formation is created and sent to the second potential leader and to the potential followers)and deciding a platooning group of the…… primarily selected platooning groups; and (see FIG. 20 where a formation is created and sent via a v2v to the second potential leader and the potential followers where the first )
controlling, by the control unit, a driving module to drive an ego vehicle, (see paragraph 124)
 such that the ego vehicle joins the decided platooning group .” (See FIG. 20-21 where a formation is created with the first leader being the leader and the second potential leader being a follower and the potential followers are next with a separation distance being shown in FIG. 21 and messages sent via a v2v to the second potential leader and the potential followers where the first potential leader is the leader and the rest are the followers with a leader and platoon that can accept extensions)

Mudalidge is silent but Lesher teaches the amendments of “…primarily select by a control unit a plurality of platooning groups based on the destination set in the navigation unit,  (see fig. 11 where a location and driver and vehicle parameters are used to split the vehicles into different groups in block 1102 of FIG. 11 and col. 23, lines 1-35; see col. 6, lines 1-20 and col. 10, lines 8-20 where GPS data is shared to form analyzing platooning information of the plurality of primarily selected platooning groups, the plurality of primarily selected platooning group being led by different leader vehicles, respectively, (see FIG. 5a where there is a first group in FIG. 5a as group E with leader vehicle being 510 and the group F being a second group with a leader vehicle 514 and a third group G with a leader 510)
deciding a platooning group among the plurality of primarily selected platooning groups based on accumulated platooning distances of the different leader vehicles within the plurality of primarily selected platooning groups, each of the accumulated platooning distances being a total platooning distance that each of the different leader vehicle is driven so far”, (see col. 10, lines 44 to 67 where the platoon leader is determined via a ranking of drivers and being based on collected driving data including the number of hours the vehicle has been platooning so far and driver data including distance data in col. 18, lines 50-55; see col. 9, lines 1-35 where a leader position with the highest rank is determined from the driver and where the original platoon can be split into two or more platoons with the leader being selected where the highest ranking can be current hours of service and total current hours of platooning)

Mudalidge is silent but Matti teaches the amendments of “wherein:
the control unit is configured to decide a joining point where the ego vehicle will join the decided platooning group, see claim 5 where the vehicle platoon is and can have a characteristic of a destination of the vehicles; see Fig. 5 where based on the index and a profile a decision to join the platoon from the candidate to the platoon vehicle is made where the candidate is accepted or is rejected; ) 
according to a location of the ego vehicle and a platooning trajectory of the decided platooning group, (see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join)
 and when a plurality of joining points are found, the control unit is configured to decide the joining point according to a distance to each of the joining points from the location of the ego vehicle, .{see claim 2 where a distance between two adjacent front and back vehicles
is determined if the platoon should be joined as it is too close it will not join)
(see claim 33 where a vehicle that provides increased fuel saving is allowed to join while a vehicle that does not is not allowed to join; see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join and if the vehicle needs to stop in 10 miles to refuel then it may not be allowed to join as this is an increased cost) (see claims 1 -5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has an acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon otherwise they can wait for a closer or different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim 2; see page 10-17);
 traffic condition information of the joining point, an accident risk of the joining point, and a cost to the joining point”. (see claim 33 where a vehicle that provides increased fuel saving is allowed to join while a vehicle that does not is not allowed to join; see claims 22-23 where the amount of fuel or battery charged as a savings is considered and a longevity function of the platoon and a speed of the platoon is looked at to decide whether to join the platoon or not join and if the vehicle needs to stop in 10 miles to refuel then it may not be allowed to join as this is an increased cost) (see claims 1 -5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has an acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon otherwise they can wait for a closer or different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim 2; see page 10-17); (see claim 5 where if there is a different destination then the vehicle will not join) {see claim 2 where a distance between two adjacent front and back vehicles is 

determined if the platoon should be joined as it is too close it will not join)  



Mudalige discloses “12.    The platooning control method of claim 11, wherein the primarily selected platooning groups comprise a platooning group having a same destination as the destination set in the navigation unit . (See paragraph 124-126)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”) and in view of Lesher. 

    PNG
    media_image3.png
    712
    661
    media_image3.png
    Greyscale

 13.    The platooning control method of claim 11, wherein the primarily selected platooning groups comprise a platooning group of which the destination is closest to the destination set in the navigation unit ”.  (see claims 1-5 where a destination of the platoon is used as a profile and then an index is created and if the vehicle has a same destination in block 5:5 then the vehicle can join the platoon othersie they can wait for a different travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim  2);
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the vehicle platoon, and speed of Internet connection.  Thus a new vehicle may 
 
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of Lesher and in view of Matti. 

Mudalige discloses “14.    The platooning control method of claim 11, wherein in the deciding of the platooning group of the primarily selected platooning groups,
the control unit is configured to decide the platooning group according to one or more of vehicle information and the accumulated platooning distance of the leader vehicles within each of the primarily selected plurality of platooning groups ”.  (see FIG. 12-14 where the inter-vehicle distance is shown as a minimum range on the left and the right sides of the vehicle and based on a minimum range on the front and the rear of the vehicle and based on additional factors including the reaction time and braking capability between the leader and the follower and the second follower and the third follower as range in FIG. 12; see paragraph 70-81);
Claim 15 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”). 

Mudalige is silent but Matti teaches “ 15.    The platooning control method of claim 11, wherein in the deciding of the platooning group of the primarily selected platooning groups,
the control unit is configured to output one or more of vehicle information and the accumulated platooning distance of the leader vehicles within each of the plurality of primarily selected platooning groups through a user interface unit, (see claims 1-5 where a distance to adjacent front to back vehicles in the vehicle platoon is provided as a property of the platoon vehicle as a basis for a decision to join the platoon)  and decide the platooning group according to a driver's selection. (see claims 1-5 where a travel distance and destination of the platoon is used as a profile and then an index is created and if the vehicle has a same travel distance and destination in block 5:5 then the vehicle can join the platoon othersie they can wait for a different travel distance and travel direction or destination or platoon time or distance that is more suitable and join a second platoon in claim  2);
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and 
 
 
Claim 19 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”) and in view of Lesher. 



Claim 18 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of International Patent Pub. No.: WO2017/200433 A1 to Matti that was filed in 2016 (hereinafter “Matti”) and in view of U.S. Patent Application Pub. No.: US 2019/0012919 A1 to Brandriff et al. that was filed in 2014 (hereinafter “Brandriff et al.) and in view of Lesher. 

Mudalige is silent but Matti teaches “ 18.    The platooning control method of claim 11, wherein the control unit is configured to apply weights to the distance to each of the joining points from the location of the ego vehicle, (see claims 1-5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has a acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon othersie they can wait for a closer or different travel distance and 
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the vehicle platoon, and speed of Internet connection.  Thus a new vehicle may decide this platoon is too risky to join and too far away and instead may join a more compatible and safer platoon and avoid a platoon with too close a following distance between vehicles based on the profile.  Further, vehicles that has a different communication format also can be avoided in a platoon    See claims 1-9 and page 13-20 of Matti.

 the traffic condition information of the joining point, (see paragraph 41, 76 and claim 11 where a platoon vehicle formation can be provided and an early warning traffic indicator can be provided and an alarm can be provided to the driver) (see paragraph 21 where an accident risk and FIG. 5 is provided for the group) ;
group) 
    PNG
    media_image6.png
    862
    640
    media_image6.png
    Greyscale



the accident risk of the joining point ” (see Fig 19 where a follower position 4 is encroached by available and follower position 5 is blocked and follower position 3 is also blocked and is not available and cannot be joined while position 4 can be joined; see paragraph 75-81)
Mudalige is silent but Matti teaches “…and the cost to the joining point, in order to decide the joining point. (See page 13 where a fuel cost can also be used as a consideration to join the group of platoon vehicles)”.
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the 

Mudalige is silent but Matti teaches “19.    The platooning control method of claim 11, 
wherein the control unit is configured to output one or more of the distance to each of the joining points from the location of the ego vehicle, the traffic condition information of the joining point, the accident risk of the joining point and the cost to the joining point through a user interface unit, and decide the joining point according to the driver's selection”. (see claims 1-5 where a current location is used to the formation as a profile and then an index is created and if the vehicle has a acceptable distance to the platoon in block 5:5 then the vehicle can join the platoon othersie they can wait for a closer or different travel 
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the disclosure of Mudalidge and the teachings of Matti since Matti teaches that a platoon profile can be provided to vehicle that are attempting to join a platoon so certain parameters can be disclosed before joining a platoon.   For example, a fuel saving parameter can be described as well as traveling as long as possible to a destination, speed limit, and compatibility of communication.  This can be consulted and also may include at least one of: velocity, travel direction, destination, current location, platooning time, travel distance before refueling or recharging is required, distance to adjacent front and back vehicles in the vehicle platoon, and speed of Internet connection.  Thus a new vehicle may decide this platoon is too risky to join and too far away and instead may join a more compatible and safer platoon and avoid a platoon with too close a following distance between vehicles based on the profile.  Further, vehicles that has a different communication format also can be avoided in a platoon    See claims 1-9 and page 13-20 of Matti.


Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of Lesher and in view of Matti. 

Mudalige discloses “20.    The platooning control method of claim 11, wherein in the controlling of the driving module to drive the ego vehicle,
the control unit controls the ego vehicle to autonomously follow a leader vehicle within the platooning group, when the vehicle is an autonomous vehicle .  (See paragraph 70 to 81 and 83 where either the follower or the leader in the group is autonomous)”.
 Claims 21-24 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.:  US 2010/0256852 A1 to Mudalidge et al. that was filed in 2009 (hereinafter “Mudalidge”) and in view of Lesher and in view of Matti. 

Mudalige discloses “21.    (New) The platooning control apparatus of claim 1, wherein when the ego vehicle
is not an autonomous vehicle, the control unit is configured to control a user interface unit (see paragraph 124) to select any one of a manual joining method and an automatic joining method”. (see paragraph  70-72; 130-132, 144-146 where the platoon can be added via an autonomous or manual operating mode)
Mudalige discloses “22.    (New) The platooning control apparatus of claim 21, wherein:
when the manual joining method is selected, the driving module is configured to be driven to join in the decided platooning group according to a driver's selection, (see paragraph 130-132, 144-146 where the platoon can be added via an autonomous or manual operating mode)

and the control unit is configured to turn on a driving support function comprising a smart cruise control function, a lane keeping assistance function, or an auto cruise control function.  (See paragraph 55 where the vehicle can include an adaptive cruise control device)”…
when the automatic joining method is selected, the control unit is configured to control the driving module to turn on the driving support function, and drive a semi-autonomous function to join a tail of the decided platooning group.  (See paragraph 70 where the vehicle can be operating manually with the user operating the steering but also using an ultra-sonic range data to maintain a distance between the vehicle 320) 
Mudalige discloses “23.    (New) The platooning control method of claim 11, wherein when the ego vehicle is not an autonomous vehicle, the control unit controls a user interface unit (see paragraph 124) to select any one of a manual joining method and an automatic joining method. (see paragraph 130-132, 144-146 where the platoon can be added via an autonomous or manual operating mode)
 “24.    (New) The platooning control method of claim 23, wherein:
when the manual joining method is selected, (see paragraph 130-132, 144-146 where the platoon can be added via an autonomous or manual operating mode)the driving module is driven to join in the decided platooning group according to a driver's selection, (see paragraph 124) and the control unit turns on a driving support function comprising a smart cruise control function, a lane keeping assistance function, or an auto cruise control function. (See paragraph 55 where the vehicle can include an adaptive cruise control device)”…
when the automatic joining method is selected, the control unit controls the driving module to turn on the driving support function, and drive a semi-autonomous function to join a tail of the decided platooning group. (See paragraph 70 where the vehicle can be operating manually with the user operating the steering but also using an ultra-sonic range data to maintain a distance between the vehicle 320)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669